DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.


Status of Claims
Claims 1-2, 5, and 7 are pending.  Claims 3-4 and 6 are canceled.  Claims 1 and 5 are amended.  Claims 1-2, 5, and 7 are examined on their merits in light of the elected species of the combination of ethylhexyl methoxycinnamate, ethylhexyl salicylate, homosalate, polysilicone-15 and isoamyl p-methoxycinnamate for the liquid organic ultraviolet screening agent, the combination of ethylhexyl triazone, butyl methoxydibenzoylmethane, bis-ethylhexyloxyphenol methoxyphenyl triazine and diethylamino hydroxybenzoyl hexyl benzoate for the solid organic ultraviolet screening 


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the cancelation of the claim the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Jansen et al. US 2016/0030313 (2/4/2016) in view of Gately et al US 2015/0050321 (2/19/2015), Tanner US 2013/0230474 (9/5/2013) and Tamura et al. US 2014/0193353 (7/10/2014) is withdrawn as moot.         


Rejections Maintained
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-2, 5 and 7 under 35 U.S.C. 103 as being unpatentable over Jansen et al. US 2016/0030313 (2/4/2016) in view of Gately et al US 2015/0050321 (2/19/2015), Tanner US 2013/0230474 (9/5/2013) and Tamura et al. US 2014/0193353 (7/10/2014).   
Jansen et al. (Jansen) teaches a finisher composition in the form of an oil-in-water emulsion. The continuous aqueous phase of the emulsion is from about 20 to 85 wt % of water. The dispersed oil phase of the emulsion includes a non-volatile oil, which is at least 50% by weight of a liquid UV agent. The composition also includes from about 10 to 25 wt % of substantially spherical starch particles, silicone elastomer particles, or a combination of these. (See Abstract).  
Jansen teaches that some particularly suitable examples of UV agents that are liquids are ethyl hexyl methoxycinnamate, ethylhexyl salicylate, homosalate and isoamyl p-methoxycinnamate. (See [0041]).  Polysilicone-15 is taught as another suitable UV active. (See [0082]).  Mixtures of UV-actives are also taught to be suitable in the composition. (See [0082]).  The elected species of a combination of ethyl hexyl methoxycinnamate, ethylhexyl salicylate, homosalate and isoamyl p-methoxycinnamate and Polysilicone-15 is called for in instant claim 1.    
The UV absorption agents can also include bis-ethylhexyloxyphenol methoxy triazine, butyl methoxydibenzoylmethane, diethylamino hydroxybenzoyl hexyl benzoate, and ethylhexyl triazone. (See [0040], [0042]).  The elected species of a combination of bis-ethylhexyloxyphenol methoxy triazine, butyl methoxydibenzoylmethane, diethylamino hydroxybenzoyl hexyl benzoate, and ethylhexyl triazone is called for in instant claim 1.     

Jansen teaches that the dispersed oil phase of its emulsion includes a non-volatile oil, which is at least 50% by weight of a liquid UV agent, so Jansen teaches a liquid UV agent in excess of a solid UV agent. (See Abstract and [0071]).
Jansen also teaches at [0038] that liquid UV agents also include oil-soluble solid UV agents that are dissolved within them.  Jansen also teaches that the UV agents present in its composition may be added and selected to provide a desired sun protection factor, or SPF.(See [0039]).  Jansen thus teaches that the liquid UV agent and solid UV agent and the amounts of each are a results-effective variable that a person of ordinary skill in the art would select to achieve a desired SPF value.   Therefore it would be no more than routine experimentation for a person of skill in the art to arrive at the claimed ratio range called for in instant claim 1.  
The silicone elastomer can be present in an amount of from about 10 to about 25 wt% which is close to the 35 to 70 wt% of the silicone elastomer called for in instant claim 2. (See [0049]).   About 25% is sufficiently close to, for example 35% that it would be expected to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). See MPEP 2144.05.  
The UV screening agent part of the composition is found in an amount of 7% in Table 2 of the examples. (See [0071]).  7% falls within the 4 to 40 wt% called for in instant claim 2.  Individual UV absorbing agents such as homosalate are found in the amount of about 4.0% which falls within the ranges of the amounts called for in instant claims 1 and 5.  (See Example 4).  Since 4.0 wt% is exemplified for homosalate in Example 4, 4% would be a suitable amount for a skilled artisan to select for each of the UV absorbing agents. 
While Jansen does teach a silicone elastomer as a part of its composition, Jansen does not teach PEG-12 dimethicone/PPG-20 crosspolymer specifically.  Jansen teaches an oil but does not teach an oil that is butyloctyl salicylate.  Jansen also does not teach a combination of preservatives, whitening agents (skin lightening agents), antioxidants, surfactants and skin conditioning agents.  Jansen cautions against the use of titanium dioxide but does not expressly teach or exemplify a composition that is free of titanium dioxide.  These deficiencies are made up with the teachings of Gately et al., Tanner et al. and Tamura et al.   
Gately et al. (Gately) teaches an oil in water emulsion that has a water phase and an oil phase. The water phase includes greater than about 0.5% of the salt form of a 
The composition can be a sunscreen composition that is an oil-in water emulsion that comprises UV protection agents and elastomers, among other ingredients. (See [0071]).  A suitable oil is butyloctyl salicylate.  (See [0074]).   The oil can be present in an amount of about 25% which falls within the 1 to 30 wt % called for in claim 2. (See [0020]).  Gately teaches the oil is used to solubilize, disperse or carry materials that are not suitable for water or water soluble solvents. (See [0072]).  Butyloctyl salicylate is called for in instant claim 1.
Gately teaches that its composition can comprise a silicone elastomer that is useful for reducing the tackiness of the composition and for providing a pleasant feel upon application. (See [0038]).  Gately teaches that dimethicone/bis-isobutyl PPG-20 crosspolymer is a suitable silicone elastomer.  (See [0045]).  
The Gately composition can also comprise preservatives, antioxidants, lightening agents and skin conditioning agents. (See [0067]).  The elected combination of preservatives, whitening agents (skin lightening agents), antioxidants, surfactants and skin conditioning agents is called for in instant claim 7. (See Gately claim 10).     
Tanner teaches a sunscreen composition in the form of an emulsion comprising an oil phase, and aqueous phase, and a UV composite comprising a silicone elastomer swollen in a liquid UV active. (See Abstract and throughout Tanner).  Tanner teaches 
Tamura et al. (Tamura) teaches an oil in water emulsion that has a water phase and an oil phase. The water phase includes greater than about 0.5% of the salt form of a neutralized acid, the acid being preferably salicylic acid; and, from about 2% to about 0.001%, by weight of a gum, preferably xanthan gum. The oil in water emulsion is stable, that is, it is substantially unaltered in chemical state and physical homogeneity, upon exposure to 14 days at a temperature & humidity of about 50° C. and 60% RH. (See Abstract and throughout Tamura).  Tamura teaches a composition that is transparent as called for in instant claim 1.  (See [0216]).  
At [0216] Tamura states: 
The emulsion composition of the present invention may be a transparent micro-emulsion in which the measured average particle size is not more than 0.1 μm or may be a large particulate white turbid emulsion in which the average particle size is more than 10.0 μm. Furthermore, the emulsion particles may be micronized for the purpose of improving the stability and transparency of the appearance of the emulsion.

Tamura teaches and even exemplifies a composition that is free of titanium dioxide in Example 54. (See Example 54).  A composition that is free of titanium dioxide is called for in instant claim 1.  Tamura teaches that the formulation without the titanium dioxide was stable for a lengthy period of time. (See Example 54 and Examples throughout).  
oil be butyloctyl salicylate and add a combination of preservatives, antioxidants, lightening agents and skin conditioning agents and surfactants and 1.5% of salicylic acid salt as well as 0.1% xanthan gum as taught by Gately, so that the composition has sunscreen and anti-aging skin benefit effects while also being a very stable cosmetic composition as taught by Gately.  
It would be would be prima facie obvious for one of ordinary skill in the art making the Jansen composition to have the silicone elastomer be PEG-12 dimethicone/bis-isobutyl PPG-20 crosspolymer as taught by Tanner in order to have the unique desirable consumer feel profile of a silicone elastomer and the potential to boost  the SPF of a sunscreen by being able to be swollen in a liquid UV active as taught by Tanner. 
It would be would be prima facie obvious for one of ordinary skill in the art making the Jansen composition to have a composition free of titanium dioxide as taught by Tamura in light of the caution against the inclusion of titanium dioxide provided in Jansen.  A person of ordinary skill in the art would be motivated to have a composition free of titanium dioxide in light of Tamura’s teaching that such a composition can be stable and Jansen’s caution against the use of titanium dioxide in a transparent composition.  A person of ordinary skill in the art would be motivated to have a transparent composition in light of Tamura’s teaching that transparency and stability go hand in hand. 


Response to Arguments
Applicants’ arguments of January 20, 2022 have been fully considered are found to be unpersuasive.  
Applicants note the amendments to claims 1 and 5 but do not specifically point out where support can be found for them.  However, support for the amendments can be found in the claims as originally filed.  
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”)
Applicants argue that all the limitations of claim 1 as amended are not taught by the prior art, especially a composition free of titanium dioxide.  Applicants also argue that the prior art does not teach transparent and that while Jansen teaches the use of non-volatile oil to minimize whitening, but does not teach that the composition is transparent.  Applicants argue that just because the attributes of skin are assessed through the composition, it does not mean that the composition is transparent.  Applicants cite paragraph [0064] of Jansen and note where facial attributes are assessed both at baseline and 10 minutes after application of 0.45 grams of product to each side of the face.  Applicants note that the composition cream is tested on top of the Olay MicroSculpting cream and it is not transparent but white.  Applicants show a picture of all of the Olay cream in the jar.  

Applicants argue that they have showed that the composition being free from titanium dioxide shows unexpected results.  Specifically, the formulation becomes  opaque, stiff and brittle due to the use of titanium dioxide.  Applicants assert that these results are not expected from the prior art.  
Applicants also argue that they have showed that the composition using PEG-12 dimethicone/PPG-20 crosspolymer shows unexpected results.  Specifically, the formulation has the best UV screening effects (72 vs 66).  Applicants assert that these results are not expected from the prior art because the prior art does not distinguish the other elastomers from PEG-12 dimethicone/PPG-20 crosspolymer.  
Applicants assert that the Examiner misunderstood the term “liquid UV agents”. Applicants assert that the claimed mixing weight ratio is not met because the term liquid UV agents includes solid UV agents.  Applicants also assert that the amounts of liquid UV agents and solid UV agents are not results-effective variable.  


 
Applicants’ obviousness arguments have been carefully reviewed and found to be unpersuasive.  
also the art of Tamura.  
Applicants’ assertion that the use of the word emulsion along with a Wikipedia citation that states that that emulsion “tend to have a cloudy appearance” shows that the emulsion of Janssen is not transparent is not sufficient evidence.  Respectfully, the use of the word emulsion coupled with a Wikipedia cite is more akin to an assertion that an emulsion is likely to not be transparent rather than that it actually is not transparent.   Many emulsions are transparent. (See Tamura [0216]) Even if, assuming arguendo, just the word emulsion was enough to indicate that emulsions are not transparent, Applicants are ignoring the teachings of art of Tamura which specifically teaches transparency and why it is desirable (it goes hand in hand with stability). 
At [0216] Tamura states: 
The emulsion composition of the present invention may be a transparent micro-emulsion in which the measured average particle size is not more than 0.1 μm or may be a large particulate white turbid emulsion in which the average particle size is more than 10.0 μm. Furthermore, the emulsion particles may be micronized for the purpose of improving the stability and transparency of the appearance of the emulsion.

Therefore, the Examiner has not reached a conclusion based on personal understanding or experience.  This limitation is recited in the prior art applied in the rejection, along with motivation (improving stability) for why a person of skill in the art would combine the references’ teachings.  
Applicants’ argument that they have showed that the composition being free from titanium dioxide shows unexpected results is not found to be persuasive because the results are expected rather than unexpected.  Poor transparency (opaqueness) from the 
Applicants’ argument that they have showed that the composition possessing a PEG-12 dimethicone/PPG-20 crosspolymer elastomer shows unexpected results is not found to be persuasive because the results are not that different than when other elastomers are used.  In Example 1 the UV screening index is 72 when PEG-12 dimethicone/PPG-20 crosspolymer elastomer is used and 66 when another elastomer is used.  These results are not that degree of good that rises to the level of an unexpected result.  
The Examiner does not misunderstand the term “liquid UV agent” defined in Jansen.  As seen in the rejection above, the Examiner recognizes that Jansen teaches at [0038] that liquid UV agents also include oil-soluble solid UV agents that are dissolved within them.  Jansen also teaches that the UV agents present in its composition may be added and selected to provide a desired sun protection factor, or SPF.(See [0039]).  Jansen thus teaches that the liquid UV agent in excess of a solid UV agent and the amounts of each are a results-effective variable that a person of ordinary skill in the art would select to achieve a desired SPF value.   Therefore it would be no more than routine experimentation for a person of skill in the art to arrive at the claimed ratio range called for in instant claim 1.  Jansen teaches that the liquid UV agent and solid UV agent are results-effective variables, so experimenting to arrive at the claimed ratio range would be routine experimentation.  The motivation is the desire for a particular SPF, so Applicants’ assertion that there is no motivation is not found to be persuasive.  


Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616